Citation Nr: 1024569	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-14 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disability, including posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel	




INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disability, including PTSD; the Veteran's claim of service 
connection was initially denied in February 2003.

2.  Evidence added to record since the RO's May 2004 rating 
decision does not relate to an unestablished fact that is 
necessary to substantiate the claim of entitlement to service 
connection for an acquired psychiatric disability, including PTSD 
and does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied the Veteran's claim 
of service connection for an acquired psychiatric disability, 
including PTSD is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been received since May 
2004 to reopen the claim of service connection for an acquired 
psychiatric disability, including PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
issued a decision that established significant new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial in 
the prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007) ( "§ 5103(a) requires only that the VA give a claimant 
notice at the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the initial 
RO decision and in sufficient time to enable the claimant to 
submit relevant evidence.  This notice may be generic in the 
sense that it need not identify evidence specific to the 
individual claimant's case (though it necessarily must be 
tailored to the specific nature of the veteran's claim).  It need 
not describe the VA's evaluation of the veteran's particular 
claim.").  

VA issued a VCAA notice letter, dated in March 2005, from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letter explained the evidence necessary to substantiate the 
Veteran's petition to reopen, as well as the legal criteria for 
entitlement to such benefits.  The letter also informed him of 
his and VA's respective duties for obtaining evidence. 

The Board also finds that the VCAA notification letter is 
compliant with Kent as to the Veteran's petition to reopen.  The 
letter specifically informed the Veteran as to what evidence 
would be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The Veteran was told to 
submit evidence pertaining to the reason his claim of entitlement 
to service connection for residuals of a head injury was 
previously denied, and the letters notified the Veteran of the 
reason for the prior final denial (i.e., the elements of the 
service connection claim that was deficient).  

In addition, a May 2006 letter from VA explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment.  Additionally, the claims file contains the 
Veteran's own statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board has 
also reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).   As the current petition to reopen was 
received in December 2004, the new version of the regulation is 
applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new evidence 
is existing evidence not previously submitted to agency decision-
makers.  Material evidence is existing evidence that, by itself 
or when considered with the previous evidence of record, relates 
to a fact, not previously established, which is necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2009).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2005) (eliminating the 
concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental 
report from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The RO previously denied the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  The RO last did so in a decision dated May 2004; 
his claim was initially denied in February 2003.  In deciding the 
claim, the Board considered the Veteran's service treatment 
records and VA outpatient treatment records, and written 
statements of the Veteran and his representative.  The RO 
concluded that a reopening of the Veteran's claim was not 
warranted because this evidence did not demonstrate that the 
Veteran's current an acquired psychiatric disability, including 
PTSD, began during, or was a result of an incident in, service; 
the RO noted the absence of a confirmed stressor or diagnosis of 
PTSD.  The RO notified the Veteran of the May 2004 decision and 
of his appellate rights with regard to the decision.  The rating 
decision was not appealed and, thus, it is final.  See 38 
U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the 
initial question before the Board remains whether new and 
material evidence has been presented to reopen the claim.  The 
evidence that is considered to determine whether new and material 
evidence has been received is the evidence associated with the 
claims file since the last final disallowance of the appellant's 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
This evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue or, 
if it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).

As stated above, in order to reopen a claim, evidence received 
must be both new and material.  Additional evidence received 
after the prior final denial was not of record at the time of the 
final rating decision.  The Veteran's VA and private treatment 
records, reports of VA examinations, written statements of the 
Veteran and his representative, and the Veteran's hearing 
testimony are not cumulative and redundant of the evidence in the 
claims file at the time of the last final rating decisions.  
Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and when 
viewed in the context of the record as a whole, must raise a 
reasonable possibility of substantiating the claim.  The basis 
for the RO's prior final denial was that there was no medical 
evidence of record demonstrating that the Veteran's claimed 
acquired psychiatric disability, including PTSD, began during or 
as a result of his military service; there was also no evidence 
that his acquired psychiatric disability, including PTSD, was 
caused by a confirmed stressor which occurred during his military 
service.   The Board also finds that the new evidence is not 
material.  By itself or when considered with the evidence 
previously of record, such evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disability, 
including PTSD, and does not raise a reasonable possibility of 
substantiating that claim.

The new medical evidence establishes that the Veteran receives 
treatment for an acquired psychiatric disability, including PTSD.  
According to the new written statements and VA medical records, 
the Veteran was diagnosed with a dysthymic disorder and PTSD in 
January 2005.  However, there is no indication in the Veteran's 
VA treatment records as to the bases of these diagnoses; the 
Veteran's treating physicians do not indicate that his 
psychiatric disability began during his service in the military, 
or that his psychiatric disability, however diagnosed, is related 
to events during his service.  Although the Veteran contends that 
his psychiatric disabilities are the result of his service in 
Vietnam, he has not provided any evidence of a confirmed 
stressor, nor has he provided sufficient information for the RO 
to verify a claimed stressor.   As such, the evidence submitted 
by the Veteran during the years since the last rating decision 
refers primarily to the evaluation and treatment, i.e., the 
current diagnosis and severity, of his current acquired 
psychiatric disability, including PTSD.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records describing 
the veteran's current condition are immaterial to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection because he has a history of 
treatment for an acquired psychiatric disability, including PTSD.  
However, such statements must be considered in the context of the 
record as a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board points out that, despite the Veteran's reports of an in-
service stressor, the record remains devoid of any objective 
evidence linking the etiology of his acquired psychiatric 
disability, including PTSD, to his military service.  Moreover, 
there is no evidence that the Veteran was treated for a 
psychiatric disability during his military service, and the 
Veteran has not provided any objective, medical evidence 
indicating that his claimed psychiatric disability, including 
PTSD, is related to his military service.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (there must be medical evidence linking 
a current disability, even assuming the veteran has one, to his 
service in the military).

In short, the new evidence does not include a medical opinion or 
any other competent evidence objectively confirming that the 
Veteran's acquired psychiatric disability, including PTSD, 
occurred during or as a result of his military service, as 
alleged.  It also does not include a medical opinion or any other 
competent evidence otherwise linking the Veteran's acquired 
psychiatric disability, including PTSD, to the Veteran's active 
service; there is no evidence of treatment for a psychiatric 
disability during service or evidence that the Veteran 
experienced a stressor event during his military service.  The 
absence of such evidence formed the basis of the RO's May 2004 
denial of the Veteran's claim.  Therefore, these medical records, 
as well as the Veteran's statements, do not demonstrate a causal 
relationship between his service in the military and his current 
claimed acquired psychiatric disability, including PTSD, nor do 
these records otherwise verify the circumstances of his service.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent 
verification of this, is insufficient grounds to reopen the 
claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions considered 
by decision maker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 2 
Vet. App. 312 (1992).

Having determined that new and material evidence has not been 
received, the Board may not reopen and decide on its merits the 
claim of entitlement to service connection for acquired 
psychiatric disability, including PTSD.  Rather, the claim must 
be denied.


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for acquired psychiatric 
disability, including PTSD, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


